The majority of the court completely annul the income tax feature of the Revenue Act of 1919. I dissent from that conclusion. My judgment is that the income tax feature is only partially inoperative, not wholly invalid. While I agree that a tax on money or property held in the possession of the taxpayer at the end of the income tax year is a property tax within the meaning of the limitation fixed in section 214 of the Constitution, I cannot agree that a tax levied on such part of the whole of the income that has been expended or exhausted by the earner during the tax year is or can be a tax on property within the purview of that section. Such expended or exhausted part of the income of the earner is not property held or possessed by him in such manner as to be subject to a property tax. It cannot be seized, condemned, or confiscated, and is hence not "taxable property," within the deliberately pronounced definition of that term as set forth in Western Union Telegraph Co. v. State Board, etc., 80 Ala. at page 278. It is my opinion that the income tax levied is inoperative only to the extent that it exceeds the rate fixed by section 214 of the Constitution when imposed on income actually held by the taxpayer at the end of the tax year.
But assuming that the majority opinion is correct in holding that the entire income of the earner is property within the limitation of section 214 of the Constitution, I concur with Chief Justice ANDERSON in the view expressed in the foregoing opinion, namely, that it is only invalid to the extent that the rate fixed is in excess of the limitation prescribed by the Constitution. *Page 502